Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear as to what Applicant intends by “characterized in that it furthermore includes” (line 9).  It is unclear as to what “it” refers to, the recited photovoltaic plant, photovoltaic module, photovoltaic cells, junction box, sheath, or DC current cable.  Appropriate clarification and/or correction are required.
Regarding claims 2-14, these claims depend from claim 1 and are rejected on the same grounds as presented above.
Regarding claim 2, it is unclear as to what Applicant intends by “in particular from” in line 3.  It is unclear as to whether the subsequent limitation is required or optional and therefore what constitutes the metes and bounds of the claim.  Appropriate clarification and/or correction are required.
For the purpose of this action the claim will be given its broadest reasonable interpretation in which the materials are optional.

Regarding claim 11, it is unclear as to what Applicant intends by “the photovoltaic plant according to the preceding claim” lines 1-2.  It appears Applicant intends claim 11 to depend from claim 10 and the claim will be interpreted as such for the purpose of this action.  Appropriate clarification and/or correction are required.
Regarding claim 12, it is unclear as to what Applicant intends by “having a shape which is complementary to the cross-section of the sheath in a closed state” (lines 2-3).  The claim does not provide instruction as to what constitutes a complementary shape.  For the purpose of this action a shape that allows closure will be interpreted as complementary.  Appropriate clarification and/or correction are required.
Regarding claim 13, it is unclear as to what Applicant intends by “the photovoltaic plant according to the preceding claim” lines 1-2.  It appears Applicant intends claim 13 to depend from claim 12 and the claim will be interpreted as such for the purpose of this action.  Appropriate clarification and/or correction are required.
Regarding claim 13, the claim recites “one of the stoppers” there is insufficient antecedent basis for this limitation in the claims as claim 12 (the parent claim) only recites “a stopper”.  Appropriate clarification and/or correction are required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillenwater (EP 2492767).
As to claim 1, Gillenwater is directed to a photovoltaic plant for generating electrical energy (Figures 1-10) comprising:
At least one photovoltaic module (24) including photovoltaic cells (32) connected to at least one junction box (98) positioned on a front face of the PV module via which face the solar rays enter (top), in proximity to a peripheral edge of the PV modules (see configuration in Figures 1-3); 
At least one DC current cable that conveys the current generated by the at least one photovoltaic module (DC+DC-), 
Characterized in that it furthermore includes: 
A sheath (60) fixed on the front face of the module encircling the junction box (42, 44) and the at least one DC current cable intended to be placed along the peripheral edge  of the module close to the junction box (see Figures), the sheath having a cross-section whose height corresponds at least to the height of the junction box and including a window that is located in the face of the sheath that makes contact with the photovoltaic module via which window the junction box protrudes into the sheath and a closable longitudinal aperture allowing the junction box and the at least one DC current cable to be accessed (62 provides access to box; paragraphs 0019-0038).
Regarding claim 2, the reference teaches the sheath being formed from EPDM (paragraphs 0021 and 0023).
Regarding claim 3, the reference teaches the closable longitudinal aperture being formed by two flaps superimposed in the closed state (shown in Figure 3).
Regarding claim 4, the reference teaches strips of textile loops and hooks for mechanical closure (paragraphs 0024-0025).
Regarding claim 5, the reference teaches the closable longitudinal aperture being formed by two flaps including at their free end lips which are in contact when closed (Figure 3).
Regarding claim 7, the reference teaches the sheath being made from an elastic material (any material has some degree of elasticity) having a state of least deformation in which the closable aperture is closed (formed of polymer and capable of closure; paragraphs 0023-0024).

Regarding claim 9, the reference teaches the sheath having a rectangular cross-section (shown in Figure 3).
Regarding claim 10, the reference teaches the sheath being made up of several longitudinal segments being associated with a module and including a window for junction box (paragraph 0031).
Regarding claim 11, the reference teaches each segment including a thinner portion to cooperate with a wider portion of an adjacent segment (paragraphs 0026-0031 and Figure 3).
Regarding claim 12, the reference teaches the sheath being closed at least at one of its ends by a stopper having a shape which is complementary to the cross section of the sheath in the closed state (paragraph 0026 teaches closure adhered if desired).
Regarding claim 13, the reference teaches the stopper including at least one passage for the at least one DC current cable (raceway 0029).
Regarding claim 14, the reference teaches the lower wall of the sheath is in contact with a module and has at least one flow aperture for the flow of water falling on the surface of the modules (paragraphs 0003 and 0037).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/               Primary Examiner, Art Unit 1726